Citation Nr: 1105924	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-14 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUE

Entitlement to service connection for Meniere's syndrome. 


REPRESENTATION

Appellant represented by:	Charles E. Binder, Attorney


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to January 
1965.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a December 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana, which denied service connection for Meniere's syndrome 
and assigned a 10 percent rating for service-connected bilateral 
hearing loss.  In May 2008, the Veteran filed a notice of 
disagreement, and a statement of the case was issued in February 
2009.

In the Veteran's March 2009 substantive appeal, he addressed only 
the issue of entitlement to service connection for Meniere's 
syndrome.  Furthermore, he specifically indicated that he was 
only appealing the issue of service connection for Meniere's 
syndrome.  Thus, the Board finds that he did not perfect his 
appeal of the claim of entitlement to an increased rating for 
hearing loss.  38 C.F.R. § 20.202 (2009).  The Veteran has 
demonstrated actual knowledge that the issue of entitlement to a 
increased rating for hearing loss is not on appeal.  He filed a 
new claim for increased rating for his hearing disability with 
the RO in September 2009, and that claim was adjudicated by a May 
2010 rating decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Although the Board regrets the delay, additional development is 
needed prior to further disposition of the Veteran's claim.

The Veteran contends that he is entitled to service connection 
for an inner ear disorder.  Specifically, in written statements, 
the Veteran asserts that symptoms of his currently diagnosed 
Meniere's syndrome manifested in service and progressively 
worsened since that time.  The Veteran reports that, following 
excessive loud noise exposure in service, he developed tinnitus 
and hearing loss.  The Board notes that the Veteran is currently 
service-connected for these disabilities.  The Veteran also 
reports a history of ear infections and ear aches in service.  He 
states that, in October 1962, following several days of sitting 
on a runway for 16 to 18 hours surrounded by aircraft noise, he 
had could not hear for a period of two days and then began to 
have earaches and experience airsickness when flying.  The 
Veteran also reports that his right ear drum burst when he was 
shot during an attempted robbery in service in 1964.  

Service treatment records show treatment for a right earache in 
July 1966, diagnosed as right external otitis with swelling, but 
are otherwise negative for complaints of dizziness, motion 
sickness, tinnitus, or hearing difficulty.  Service examinations 
in June 1962 and November 1964 revealed normal clinical 
evaluations of the ears and head, and hearing acuity within 
normal limits.  On his November 1964 report of medical history, 
the Veteran reported a positive history of ear, nose, and throat 
trouble, and denied a history of dizziness.  In January 1965, the 
Veteran indicated that there had been no change in his medical 
condition since his November 1964 examination. 

The Veteran has alternatively reported seeking treatment for 
those disabilities soon after and since service, and not seeking 
any treatment for those disabilities for thirty years.  In 
statements dated or received in September 2007, June 2008, and 
March 2009, the Veteran indicated that he sought treatment for 
the first few years after service on a walk-in basis and was 
treated with water pills, pain medication, motion sickness pills, 
and antibiotics.  However, he indicated that records of that 
early treatment have long since been destroyed.  The Veteran also 
reported that since the time he left the military, he has missed 
work due to earaches and dizziness.

VA's duty to assist includes a duty to provide a medical 
examination or to obtain a medical opinion where it is deemed 
necessary to make a decision on the claims.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  In a claim 
for service connection, medical evidence that suggests a nexus 
but is too equivocal or lacking in specificity to support a 
decision on the merits still triggers the duty to assist if it 
indicates that the Veteran's condition may be associated with 
service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 
C.F.R. § 3.159(c)(4) presents a low threshold for the requirement 
that evidence indicates that the claimed disability may be 
associated with in-service injuries for the purposes of a VA 
examination).

The Board finds that, despite the lack of evidence showing in-
service treatment related to dizziness and motion sickness, the 
Veteran is competent as a lay person to provide testimony 
regarding in-service manifestation and continuity of symptoms.  
Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. 
Nicholson, 21 Vet. App. 303 (Fed. Cir. 2007).  In light of the 
lay evidence indicating in-service injury and manifestation of 
symptoms; evidence of treatment for a right ear infection in 
service; the notation of a history of ear, nose, and throat 
trouble at separation; the Veteran's statements regarding 
continuity of symptoms; evidence of a current disability to 
include a diagnosis of Meniere's syndrome and treatment for 
multiple ear infections between 2002 and 2007; and, as the 
Veteran has been service-connected for hearing loss and tinnitus, 
the Board finds that a remand for a VA etiological examination 
and opinion is necessary in order to fully and fairly assess the 
merits of the Veteran's claim.  38 C.F.R. § 3.159(c)(4) (2010).

Additionally, remand is warranted in order to obtain outstanding 
pertinent treatment records.  When a claimant brings the 
existence of pertinent medical records to VA's notice, VA has a 
duty to assist the Veteran in developing his claim by attempting 
to obtain the records.  Ivey v. Derwinski, 2 Vet. App. 320 
(1992); Jolley v. Derwinski, 1, Vet. App. 37 (1990).  April 2005 
correspondence from a private ear, nose, and throat doctor 
references treatment of the Veteran in December 2002 and 
September 2004, however no treatment records for these dates have 
been associated with the claims file.  Therefore, efforts should 
be made by the RO to obtain any outstanding private treatment 
records related to treatment for an inner ear disorder, to 
include Meniere's syndrome and vertigo.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining the necessary 
authorization, obtain private treatment 
records from any provider identified by 
the Veteran, to include Tri-State Ear Nose 
& Throat Surgeons and David T. Wahle, M.D.  
All reasonable attempts should be made to 
obtain such records and all attempts to 
secure the records must be documented in 
the claims folder.  If any records cannot 
be obtained after reasonable efforts have 
been made, issue a formal determination 
that such records do not exist or are 
unavailable.  Then, notify the Veteran and 
associate the notice in the record.  

2.	After the above development has been 
completed, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of any inner ear disorder, to 
include Meniere's syndrome.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  The rationale for all 
opinions should be provided.  
Specifically, the examiner should provide 
the following information:

a.	Diagnose any current inner ear 
disorder, to include any Meniere's 
syndrome.

b.	Is it at least as likely as not (50 
percent or more probability) that any 
diagnosed inner ear disorder is 
related to the Veteran's active 
service?  The examiner must consider 
the Veteran's statements regarding 
in-service manifestation of symptoms.  
Dalton v. Nicholson, 21 Vet. App. 23 
(2007).  The examiner must also 
consider the Veteran's service 
medical records and the fact that he 
is service-connected for hearing loss 
and tinnitus.

c.	Is it at least as likely as not (50 
percent or more probability) that any 
inner ear disorder, to include 
Meniere's syndrome, is aggravated 
(increased in severity beyond the 
natural progress of the disorder), by 
the Veteran's service-connected 
hearing loss or tinnitus?

3.	Then, readjudicate the claim.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for 
response.  Then, return the case to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


